DETAILED ACTION
Status of Claims:
Claims 1, 11, 15-17, 19, 22-35 and 37-61 are pending.
Claims 1, 11, 19, 22-26, 31, and 35 are amended.
Claims 37-61 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach synchronizing or randomizing the signals. With respect to the system claims this argument is not persuasive because synchronizing and randomizing are method steps. Method steps only add patentable weight to the extent that the prior art must be capable of the same method. In the instant case, as the system can be controlled the signals can be synchronized. With respect to the method claims this argument is not persuasive because the limitation of “synchronizing” frequency, waveform, phase-shifts, or decay rates appears to be open to any combination of consistent EFM and sonic signals. As the prior art teaches set frequencies for the sonic signal and EMF signal (as opposed to constantly fluctuating signals) they are considered to be synchronized. 
The previous 112 rejections are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 15-17, 19, 22-35 and 37-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “a controller…for either synchronizing or randomizing said EMF signal in relation to said sonic signal.” This limitation renders the claim indefinite because it is not clear how it limits the combination of EMF and sonic signals. Specifically it is not clear if every combination of signals would be considered either synchronized or randomized. For the purposes of examination any combination of signals is considered either synchronized or randomized. 

Regarding Claim 11:
	The claims states “synchronizing said sonic signal with said EMF signal…” This limitation renders the claim indefinite because it is not clear what synchronizing is limited to. Specifically it is not clear if any regular sonic signal would be considered synchronized with any regular EMF signal as the relationship between the two signals would be consistent (synchronized) throughout the process.  It is not clear if “synchronizing” requires that the “frequencies, amplitudes, waveforms, phase-shifts, [or] decay rates” be the same for the sonic signal and EMF signal or not. For the purposes of examination any combination of consistent sonic and EMF signals will be considered synchronized.  

Regarding Claim 19:
	The claim states “synchronizing said second sonic signal with said second EMF signal…” This limitation is indefinite for the same reasons as claim 11.

Regarding Claim 22:
	The claim states “synchronizing said sonic signal with said EMF signal…” This limitation renders the claim indefinite because it is not clear what synchronizing is limited to. Specifically it is not clear if any regular sonic signal would be considered synchronized with any regular EMF signal as the relationship between the two signals would be consistent (synchronized) throughout the process.  It is not clear if “synchronizing” requires that the “frequencies, amplitudes, waveforms, phase-shifts, [or] decay rates” be the same for the sonic signal and EMF signal or not. For the purposes of examination any combination of consistent sonic and EMF signals will be considered synchronized.

Regarding Claim 31:
	The claim states “a controller… for synchronizing said sonic signal with said EMF signal…” This limitation renders the claim indefinite for the same reasons as claim 11.

Regarding Claim 37:
	The claim states “said sonic signal is synchronized with said EMF signal according to…” This limitation renders the claim indefinite for the same reasons as claim 11. 

Regarding Claim 41:
	The claim states “said controller synchronizes or randomizes a second sonic signal…and the EMF signal…” This limitation renders the claim indefinite for the same reasons as claim 1.

Regarding Claim 45:
	The claim states “further comprising a control system…” It is not clear if the control system is required in addition to and separate from the “controller” of claim or if the controller is part of the control system. 

Regarding Claim 48:
	The claim states “the controller is enabled for the internet of things…” this limitation renders the claim indefinite because it is not clear what is required for enablement with the internet of things.  For the purposes of examination “enabled for the internet of things” will be interpreted as requiring wireless or wired internet capabilities. 
Regarding Claim 53:
	Lines 4, 9, 12, and 23 refer to “the system.” There is insufficient antecedent basis for this limitation within the claims. 
	The claim states the “method of claim 22 comprising the additional steps of…” however none of the steps are related to the method of claim 22. It is therefore not clear if these methods are connected in any way or if they operate separately.

Regarding Claim 54:
	The claim refers to “the plurality of atmospheric water generators” there is insufficient antecedent basis for this limitation within the claims. There is only support for “at least one” AWG.

Regarding Claim 59:
	The claim states “an atmospheric ceiling for said at least one AWG unit is selected from…” This limitation renders the claim indefinite because it is not clear how a device can have an atmospheric ceiling.  This does not appear to be a term of art for AWGs and appears to refer to refer to a height of cloud cover. 

The remaining claims are indefinite as they depend from an indefinite claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 appears to be directed to a separate unrelated method and does not limit the method of claim 22, from which it depends. Claim 22 is a method of treating water in an AWG, while claim 53 is directed to collecting and aggregating data. None of the steps of claim 53 appear to limit the invention of claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 37-41, 44-47, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748) and Swinnen et al (US 2005/0006313).

Regarding Claim 1:
	Visnja teaches the fluid treatment system comprising: a vessel, used to hold fluid (reactor vessel 9) (see para. 0039), a sonic energy generator (ultrasonic unit 23) that, in use, applies a sonic signal to at least a portion of the fluid (see para. 0039); an electromagnetic field (EMF) generator (electromagnet 22) (see para. 0039-0040, fig. 2); and a controller (PLC controller 83) (see para. 0063) in communication with said sonic energy generator and said EMF generator for either synchronizing or randomizing said EMF signal in relation to said sonic signal (controller controls the system, synchronizing or randomizing is the intended use of the controller and does not add patentable weight to the system claim).
	Visnja does not teach that the sonic energy generator applies the sonic signal to at least a portion of the fluid in the vessel, at least a pair of conductive portions that are electrically isolated from each other on the vessel, the EMF generator including at least a pair of contacts coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Swinnen teaches a sonic energy generator (ultrasound emitter 1) that, in use, applies a sonic signal to at least a portion of a fluid in a vessel (compartment 2) (see para. 0015).
	Visnja, Morse, and Swinnen are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039). It would have been obvious to one skilled in the art to replace the external sonic energy generator of Visnja with the sonic energy generator of Swinnen that applies the sonic signal to a portion of the fluid in the vessel because it is the simple substitution of one known sonic energy general with another known sonic energy generator, obviously resulting in the sonic treatment of the fluid, with an expectation of success, and because applying the sonic signal to the vessel improves bubble cavitation which improves the treatment of the fluid (see Swinnen para. 0027). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claims 37-40:
	Visnja, as previously modified, teaches the fluid treatment system of claim 1. Visnja does not teach a specific correlation between the sonic signal and the EMF signal. However, the claims are directed to a system, not a method. As the sonic and EFM signals of Visnja can be controlled (there is a controller and the signals are switched on and off) they can be synchronized in any frequency or wave form.

Regarding Claim 41:
	  Visnja, as previously modified, teaches the fluid treatment system of claim 1, further comprising a second sonic energy generator (ultrasonic unit 43); and a second EMF generator (electromagnet 42) (see Visnja para. 0045) wherein said controller either synchronizes or randomizes a second sonic signal from said second sonic generator with a second EMF signal from said second said EMF generator (synchronizing or randomizing is the intended use of the controller and does not add patentable weight to the system claims).

Regarding Claim 42:
	Visnja, as previously modified, teaches the fluid treatment system of claim 37 further comprising a sensor upstream from the vessel, said sensor being in communication with the controller, wherein the controller correlates the sonic signal and the EMF signal in response to readings from the sensor.

Regarding Claim 44:
	Visnja, as previously modified, teaches the fluid treatment system of claim 37 further comprising a sensor downstream from the vessel (flow meter) (see para. 0179), said sensor being in communication with the controller, wherein the controller correlates the sonic signal and the EMF signal in response to readings from the sensor (correlating the sonic signal and EMF signal is a method step and intended use of the controller, method limitations only add patentable weight to system claims to the extent that the prior art system must be capable of the same method. In the instant case as the sensor connects to the sensor the controller can correlate the signals in response to the readings from the sensor).

Regarding Claim 45:
	Visnja, as previously modified, teaches the system of claim 1, further comprising a control system selected from the group of: a batch process, a continuous process, a standalone control system (PLC controller) , part of larger control system, a sensor network and combinations thereof, for the production, storage, and distribution of at least one of water, power, data and combinations thereof (see Visnja para. 0063).

Regarding Claim 46:
	Visnja, as previously modified, teaches the system of claim 1 wherein the system operates as a node within a nodal network of one of water (system is part of a full plant for water treatment) (see para. 0063, Abstract), power, data generation, storage, and distribution; and includes data sharing throughout the nodal network to achieve optimum intra-platform and inter-platform performance for the entire nodal network.

Regarding Claim 47:
	Visnja, as previously modified, teaches the system of claim 46 wherein the nodal network is capable of fault tolerant operations, addressing redundancy, resiliency, and stability of system operations during nominal, optimal, and emergency use (claim is directed to a system, not a method. The operation of the system is not a structural limitation and does not add patentable weight to the system claim).

Regarding Claim 48:
	Visnja, as previously modified, teaches the system of claim 1 wherein the controller is enabled for the internet of things (loT) and is in communication with an loT system that tracks weather patterns at a large scale (being enabled for the IoT does not .

Regarding Claim 50:
	Visnja, as previously modified, teaches the system of claim 46, where the system responds to information communicated from the nodal network using one of: real-time model analysis, predictive modeling and control, neural networks, fuzzy logic systems, genetic algorithms, expert systems, software agents, knowledge management (KM) systems for data mining, cloud computing, parallel computing, distributed computing through wired or wireless communication methods utilized in Internet of Things (loT), and combinations thereof. Visnja does not specify how the system responds to information. However, the claim is directed to a system, not a method. The operation of a system is not a structural feature and method limitations only add patentable weight to a system to the extent that the prior art system must be capable of the same method steps. In the instant case, as there is a controller for the plant as a whole is can respond to information. Additionally all types of response would appear to be covered by the alternatives claimed.  

Regarding Claim 52:
	Visnja teaches the system of claim 1 wherein the system operates as a trading desk for one of: water trading, power trading, data commodities trading and combinations thereof. Visnja does not explicitly teach what the system operates as. However the operation of the system is the intended use and does not add patentable weight to the system claims. 

Claims 11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748).

Regarding Claim 11:
	Visnja teaches the method comprising: receiving a fluid in a vessel (reactor vessel 9), wherein the vessel (see para. 0039), the treating comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the (electromagnet 22) (electromagnet (22), ultrasound unit (23)) (see Visnja para. 0039-0040, fig. 2), guiding the treated fluid in the vessel to down-stream processing components (see para. 0040); and synchronizing said sonic signal with said EMF signal according to a member selected from the group of: frequencies, amplitudes, waveforms, phase-shifts, decay rates and combinations thereof (sonic and EMF signals are set and not changed throughout the process therefore they are synchronized). 
	Visnja does not teach that at least a pair of conductive portions that are electrically isolated from each other on the vessel, the EMF generator including at least a pair of contacts coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Visnja and Morse are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039).

Regarding Claim 17:
	Visnja, as previously modified, teaches the method of claim 11, wherein the applying the sonic signal, the applying the EMF signal, or both causes sonofragmentation. Although Visnja does not explicitly refer to sonofragmentation the same method will have the same result. As Visnja teaches applying a sonic signal and an EMF signal the same result will inherently occur. 

Regarding Claim 19:
	Visnja, as previously modified, teaches the method of claim 11, comprising the additional steps of: applying a second sonic energy generator (applied with ultrasonic unit 43); applying a second EMF signal (electromagnet 42) (see Visnja para. 0045); and synchronizing said second sonic signal with said second EMF signal according to a member selected from the group of: frequencies, amplitudes, waveforms, phase-shifts, decay rates and combinations thereof (see para. 0024) (signals are simultaneous; therefore the frequencies are synchronized in some manner) (see para. 0024).
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) as applied to claim 11 above, and further in view Bybel et al (USPN 4,076,617).

Regarding Claim 15:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to cavitation of the fluid.
	Bybel teaches that sonic signals cavitate (see col. 7 lines 35-41).
	Visnja and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art to cavitate the fluid with the sonic signals of Visnja, as disclosed by Bybel because helps to break down solids (see Bybel col. 7 lines 32-35) is it is desirable in Visnja to treat fluid with solids (see para. 0015).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) as applied to claim 11 above, and further in view Holland (USPN 8,709,256).

Regarding Claim 16:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to nucleation of the fluid.
	Holland teaches that EMF signals cause nucleation (bubble growth) (see col. 7 lines 39-45).
	Visnja and Holland are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to cause nucleation is Visnja with the EMF signals, as disclosed by Holland it is the simple addition of a known treatment step to a known method of treating water, obviously resulting in nucleation with an expectation of success. Additionally as the same treatment steps are occurring, sonic signals and EMF signals, the same results (nucleation) will obviously occur.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748).

Regarding Claim 22:
	West teaches the method, comprising: activating a plurality of atmospheric water generator (AWG) units; extracting water from ambient air by the plurality of AWG units (see para. 0029, fig. 1); receiving said water into a vessel (water filters) (see fig, 2), wherein the vessel and treating at least a portion of the water, guiding the treated fluid in the vessel to down-stream processing components (filter followed by UV treatment) (see fig. 2, para. 0020).
	West does not teach that the treating comprises applying a sonic signal to at least the portion of the water; that the vessel includes at least a pair of conductive portions that are electrically isolated from each other and applying an electromagnetic field (EMF) that travel through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Visnja teaches the method comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the fluid by a direct conductive path (electromagnet 22) at one or more location within the system (electromagnet (22), ultrasound unit (23)) allowing the EMF signal to propagate thought at least a portion of the fluid and up through the entire system  (see para. 0039-0040, fig. 2); synchronizing said sonic signal with said EMF signal according to a member selected from the group of: frequencies, amplitudes, waveforms, phase-shifts, decay rates and combinations thereof (signals are controlled therefore they are synchronized). 
	Visnja does not teach the EMF generator including at least a pair of conductive portions in communication with an interior of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Visnja and Morse are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the interior of the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039).
	West and Visnja (as modified by Morse) are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the treatment step of West with the treatment of Visnja (as modified) because it is the simple substitution of one non-chemical treatment method with another, obviously resulting in clean water with an expectation of success. 

Regarding Claim 23:
	West, as previously modified, teaches the method of claim 22, further comprising deactivating (activating or deactivating one or more system components) at least one of said plurality (see West para. 0040) of AWG unit based on data regarding geography, climate, weather, water, power, or a combination thereof (various detected conditions would regard at least power and water as they are what the method produces) (see West para. 0040).

Regarding Claim 24:
	West, as previously modified, teaches the method of claim 22, further comprising activating (activating or deactivating one or more system components) (see West para. 0040) at least one of the AWG unit based on data regarding geography, climate, weather, water, power, or a combination thereof (various detected conditions would regard at least power and water as they are what the method produces) (see para. 0040).

Claims 31, 32, 34, 35, and 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383), Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313).

Regarding Claim 31:
	West teaches the system, comprising: at least one atmospheric water generator (AWG) unit (see para. 0029, fig. 1); and a water treatment device comprising: a non-chemical treatment (see para. 0032) wherein the fluid treatment system comprises a vessel, wherein the vessel is a tank (filters) (see fig. 2, para. 0020) and an output port on the vessel, wherein the output port is configured to guide the fluid in the vessel to downstream processing components (UV treatment) (see para. 0020).
	Visnja teaches the method comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the fluid by a direct conductive path (electromagnet 22) at one or more location within the system (electromagnet (22), ultrasound unit (23)) allowing the EMF signal to propagate thought at least a portion of the fluid and up through the entire system  (see para. 0039-0040, fig. 2) and a controller in communication with said sonic energy generator and said EMF generator for synchronizing said sonic signal with said EMF signal using a member selected from the group of: frequencies, amplitudes, waveforms, phase-shifts, decay rates and combinations thereof (sonic and EMF signals are set and not changed throughout the process therefore they are synchronized) (see para. 0023). 
	West does not teach that the system comprises a sonic energy generator that applies a sonic signal to at least the portion of the water in the vessel; that the vessel includes at least a pair of conductive portions that are electrically isolated from each other and applying an electromagnetic field (EMF) that travel through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) on the vessel in communication with the interior of the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Swinnen teaches a sonic energy generator (ultrasound emitter 1) that, in use, applies a sonic signal to at least a portion of a fluid in a vessel (compartment 2) (see para. 0015).
	Visnja, Morse, and Swinnen are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039). It would have been obvious to one skilled in the art to replace the external sonic energy generator of Visnja with the sonic energy generator of Swinnen that applies the sonic signal to a portion of the fluid in the vessel because it is the simple substitution of one known sonic energy general with another known sonic energy generator, obviously resulting in the sonic treatment of the fluid, with an expectation of success, and because applying the sonic signal to the vessel improves bubble cavitation which improves the treatment of the fluid (see Swinnen para. 0027). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	West and Visnja (as modified by Morse) are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the treatment step of West with the treatment of Visnja because it is the simple substitution of one non-chemical treatment method with another, obviously resulting in clean water with an expectation of success. 

Regarding Claim 32:
	West, as previously modified, teaches the system of claim 31, further comprising one or more sensors (any manor or sensors) (see West para. 0040).

Regarding Claim 34:
	West, as previously modified, teaches the system of claim 31, further comprising a structure configured to increase mixing of ambient air near the first AWG unit (blower fan) (see West para. 0026).

Regarding Claim 35:
	 West, as previously modified, teaches the system of claim 34, wherein the structure comprises member selected from the group of: a wall, a baffle, a grate, a fan, a windmill, a venturi flow air system, and a combination thereof (see West para. 0026).

Regarding Claim 54:
	West, as previously modified, teaches the system of claim 31 wherein the plurality of atmospheric water generator (AWG) units comprises more than one type of AWG unit, each type having a different efficiency based on relative humidity. The combination does not explicitly teach each type having a different efficiency based on relative humidity. However, the efficiency of the device is dependent on the operational parameters, not a structural feature. As west teaches that the system can be controlled individually (see para. 0009) each type (each unit) can have a different efficiency dependent on relative humidity.

Regarding Claim 55:
	West, as previously modified, teaches the system of claim 54. The combination does not explicitly teach wherein a first type of AWG unit produces at least 5% more water at the optimal temperature and humidity conditions than a second type, however as each unit can be individually controlled the amount of water produced can be controlled. The production of water is a method limitation and not a structural feature of the device. 

Regarding Claim 56:
	West, as previously modified, teaches the system of claim 55. The combination does not explicitly teach wherein electrical efficiency of a first type of AWG unit is at least 5% different at an optimal temperature and humidity conditions than a second type. However, West teaches that each device can be controlled (see West para. 0009, 0020, 0025), therefore the electrical efficiency of each type (each device) can be at least 5% different. The electrical efficiency of the device is dependent on the operating conditions and is therefore a method limitation, not a structural feature.

Regarding Claim 57:
	West, as previously modified, teaches the system of claim 54 wherein one or more AWG units of one type are activated (see West para. 0025) depending on climactic conditions in order to maximize energy efficiency and water recovery. It is additionally noted that activating the units is a method limitation and not a structural feature of the system.

Regarding Claim 58:
	West, as previously modified, teaches the system of claim 54 wherein one or more AWG units of one type are activated (see West para. 0025) depending on relative humidity. It is additionally noted that activating the units is a method limitation and not a structural feature of the system.

Regarding Claim 59:
	West, as previously modified, teaches the system of claim 31.
	West does not explicitly teach an atmospheric ceiling for said at least one AWG unit is selected from the group of: at least 3,000 meters, from 100 meters to 10,000 meters, and from 1,000 meters to 5,000 meters. However, West teaches that the system can be controlled and adjusted. Therefore the atmospheric ceiling can be selected from the group of: at least 3,000 meters, from 100 meters to 10,000 meters, and from 1,000 meters to 5,000 meters.

Regarding Claim 60:
	West, previously modified, teaches the system of claim 31. West does not explicitly teach that the production rate of the at least one AWG unit is highest when operating in a natural local atmosphere (NLA). However, West further teaches that the system can be controlled (see West para. 0025), therefore the production rate can be the highest when operating in a natural local atmosphere (NLA). 

Regarding Claim 61:
	West, as previously modified, teaches the system of claim 31 wherein the at least one AWG unit is part of a large scale AWG platform (multiple connected AWG units) (see West fig. 1). West does not explicitly teach that the at least one AWG unit is arranged to maximize the moisture content of the ambient air and production rate for a given location and AWG unit efficiency based on local weather patterns. West further teaches that the system can be controlled (see para. 0025) therefore it can maximize the production rate for a given weather pattern. Maximizing the moisture content and production rate are method steps. The instant claim is directed to a system, therefore method limitations only add patentable weight to the extent that the prior art system must be capable of the same method. 

Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383) and Morse et al (USPN 4,865,748) as applied to claims 22 and 23 above, and further in view of Sawyer et al (US 2016/0195312).

Regarding Claim 25:
	West, as previously modified, teaches the method of claim 22.
	West does not teach wherein the at least one of said plurality, have a first setting and a second setting, the first setting having a high extraction efficiency and a high energy consumption, and the second setting having a low extraction efficiency and a low energy consumption.
	Sawyer teaches an AWG unit having first setting (first mode) and a second setting (second mode), the first setting having a high extraction efficiency and a high energy consumption, and the second setting having a low extraction efficiency and a low energy consumption (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the settings of Sawyer to the AWG units of West because it allows the efficiency of the units to be controlled (see Sawyer para. 0022).

Regarding Claim 26:
	West, as previously modified, teaches the method of claim 25, wherein the at least one of said plurality of AWG units are changed from the first setting to the second setting based at least on data regarding geography, climate, weather, water, power (electricity used), or a combination thereof (see Sawyer para. 0022).

Regarding Claim 27:
	West, as previously modified, teaches the method of claim 23.
	West is silent as to when the data is received.
	Sawyer teaches controlling an AWG based on data, wherein the data is received in real-time (sensors at the outlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use real time data to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 28:
	West, as previously modified, teaches the method of claim 23.
	West does not teach predictive modeling.	
	Sawyer teaches controlling an AWG based on data, wherein the data is produced by predictive modeling (sensors at the inlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use predictive modeling to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 29:
	West, as previously modified, teaches the method of claim 23.
	West does not teach the sensors used for the reading.	
	Sawyer teaches controlling an AWG based on data, wherein the data comprises reading from one or more sensors (sensors at the inlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use reading from one or more sensors to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 30:
	West, as previously modified, teaches the method of claim 29, wherein the one or more sensors comprise a humidity sensor, a temperature sensor, a pressure sensor (see Sawyer para. 0022), a wind speed sensor, or a combination thereof.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383), Morse et al (USPN 4,865,748) and Swinnen et al (US 2005/006313) as applied to claim 32 above, and further in view of Sawyer et al (US 2016/0195312).

Regarding Claim 33:
	West, as previously modified, teaches the system of claim 32.
	West is silent as to the types of sensors used.
	Sawyer teaches one or more sensors for an AWG unit wherein the one or more sensors comprise a humidity sensor, a temperature sensor, a pressure sensor, a wind speed sensor, or a combination thereof (see para. 002).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use sensors selected from a humidity sensor, a temperature sensor, a pressure sensor, a wind speed sensor, or a combination thereof, as disclosed by Sawyer to control the AWG of West because it allows control with a high degree of precision (see Sawyer para. 0022).

Claim(s) 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748) and Swinnen et al (US 2005/0006313) as applied to claim 37 above, and further in view of Denvir et al (US 2014/0326881).

Regarding Claim 42:
	Visnja, as previously modified, teaches that the controller correlates the sonic signal and the EMF signal in response to readings from a sensor (level sensor determines activation of the device) (see Visnja para. 0029).
	Visnja does not teach a sensor upstream from the vessel, said sensor being in communication with the controller.
	Denvir teaches a sensor upstream from a vessel in communication with a controller (sensors 16) (see para. 0021, 0025).	
	Visnja, as modified, and Denvir are analogous inventions in the art of treating water. It would have been obvious to one skilled in the art before the effective filing date to add the upstream sensor of Denvir in communication with the controller of Visnja because it is the simple addition of a known device to a known system, obviously resulting in data regarding the incoming water quality, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.  __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 43:
	Visnja, as modified, teaches the fluid treatment system of claim 42 wherein the correlation between the sonic signal and the EMF signal is a member selected from the group of frequency matching, harmonics, phase shifting and combinations thereof. Visnja does not explicitly teach the correlation between the signals. However, the claims are directed to a system not a method. Method limitations only add patentable weight to a system claim to the extent that the prior art must be capable of the same steps. In the instant case, as the signals can be controlled the correlation between signals can be selected from the group of frequency matching, harmonics, phase shifting and combinations thereof.

Claim(s) 48, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748) and Swinnen et al (US 2005/0006313) as applied to claim 37 above, and further in view of Dorfman (US 2016/0129369).

Regarding Claim 48:
	Visnja, as previously modified, teaches he system of claim 1.
	Visnja is does not teach the controller enabled for the internet of things. 
	Dorfman teaches a controller enabled for the internet of things (connected to internet) (see para. 0083).
	Visnja, as modified, and Dorfman, are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the internet connectivity of Dorfman to the controller of Visnja, thereby enabling the controller for the internet of things because it is the simple addition of a known feature (internet) to a known device, obviously resulting in the ability to control the system remotely with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.  __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The combination does not explicitly teach an internet of things system that tracks weather patterns on a large scale, however the claims are directed to a system, not a method. The specific date tracked by the internet of things system is a method limitation and does not add patentable weight to the system since any internet connected device would be capable of accessing any data.

Regarding Claim 49:
	Visnja, as previously modified, teaches the system of claim 48 wherein the controller uses data provided by the IoT system to model predicted weather conditions. Visnja does not explicitly teach predicted weather conditions, however the prediction of weather conditions is a method step and not a structural feature. As the claims are directed to a system, method limitations only add patentable weight to the extent that the prior art must be capable of the same step. As the device is connected to the internet is can use data provided by the IoT system to model predicted weather conditions.

Regarding Claim 51:
	Visnja, as previously modified, teaches the system of claim 46, where the nodal network is a combination of a physically wired systems (EMF generator is wired) and uses security and encryption technologies and methodologies utilized in a field selected from: buildings management loT (BloT), smart cities, infrastructure, utilities (water treatment is a utility therefore methodologies from a utility are utilized), healthcare systems, insurance industry, manufacturing, and combinations thereof (see Visnja, Abstract).
	Visnja does not explicitly teach any wireless systems. 
	Dorman teaches wireless systems for communicating with a user (see para. 0092).
	Visnja, as modified, and Dorfman, are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the wireless systems of Dorfman to the controller of Visnja because it is the simple addition of a known feature (wireless internet) to a known device, obviously resulting in the ability to control the system remotely with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.  __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/1/2022